Pee CueiaM.
The third assignment of error of the appellant . relates to remarks of the court criticising the counsel, and to language used by the court, which it is claimed is tantamount to an expression of opinion upon the facts, in violation of the statute. Upon the call of this appeal the counsel for the appel-lee admits to the Court that the assignment of error is well taken, and that language was used tantamount to an expression of opinion, and consents to a new trial.
It is, therefore, ordered that a new trial be granted.
New trial.